Citation Nr: 1234525	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2008, for the addition of a dependent with the initials E.B. to the Veteran's award of compensation.  

2.  Entitlement to an effective date prior to November 1, 2008, for the addition of a school child, with the initials K.B., to the Veteran's award of compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran's dependent child, E.B., was born on November [redacted], 2003; VA was not notified of the existence of this child within one year of his birth.  

2.  The Veteran notified VA of the existence of E.B. on July 28, 2008, in a Declaration of Status of Dependents.  

3.  The Veteran's child, K.B., began school on August 28, 2008.  

4.  The Veteran's child, K.B., turned 18 years of age on October [redacted], 2008.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date prior to August 1, 2008, for the addition of a dependent with the initials E.B. to the Veteran's award of compensation have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2011)

2.  The criteria for establishing entitlement to an effective date prior to November 1, 2008, for the addition of a school child, with the initials K.B., to the Veteran's award of compensation have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.667 (2011)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In the present case, there are no undisputed facts.  The Veteran has conceded that he did not submit an earlier claim regarding the dependent child E.B., indicating that he was not even aware that additional entitlement was available.  In addition, it is not disputed that the independent child K.B.'s 18th birthday took place on October [redacted], 2008.  As the law is dispositive in this case and there are no undisputed facts, notice is not required.  

Thus, for the reasons stated above, the Board finds that a remand is unnecessary to ensure that compliant VCAA notice was provided to the Veteran.  See id (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  
Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Addition of the Dependent Child E.B.

The effective date for additional pension benefits for a dependent child is the latest date of the following: (1) the date of claim (this term means the following, listed in their order of applicability: (a) the date of the birth of the child or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (b) the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request); (2) the date dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

In the present case, the Veteran's child, E.B., was born on November [redacted], 2003.  The record contains no evidence to suggest that VA was informed of the child's existence within one year of his birth.  VA first received notice of the child's existence on July 28, 2008.  As noted above, the effective date for additional pension is either the date of birth (if VA was notified of the child's existence within one year of the birth), the date dependency arises, or the date of claim, whichever is later.  See id.  In the present case, the Veteran's claim of July 28, 2008, is the later of the above events.  As such, this is the earliest date that additional pension benefits can be established.  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  Therefore, August 1, 2008, is the earliest payment date available for additional benefits based on dependent child E.B.  

The Veteran argued in his December 2008 notice of disagreement that benefits should have been paid retroactive to the date of E.B.'s birth.  However, as discussed above, the effective date would only be the date of the child's birth if VA had been notified of this event within one year of the child's birth.  VA was not made aware of this child's existence until July 2008.  As such, benefits retroactive to the date of the child's birth are not permitted by law.  See 38 C.F.R. § 3.401(b).  

The Veteran also alleged in his July 2009 appeal to the Board that a frequently asked questions section on the website military.com suggested that he did not have to separately file for Concurrent Retirement and Disability Pay (CRDP), and as such, the effective date should be the birth date of E.B.  However, despite what the Veteran has read about payment from the military, VA is a separate entity governed by its own laws and regulations.  As such, information pertaining to military pay is not relevant in determining the effective date for VA benefits.  

Finally, the Veteran's representative asserted in a May 2011 statement that the laws governing effective dates "are not without exception" and that the Veteran meets the exception.  The Board does not find this assertion probative as the Veteran's representative in no way suggested how the Veteran in fact met an unidentified exception.  The Veteran did not file a claim until July 2008.  The law governing effective dates is fairly straightforward - the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The only exception to this rule is that the effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, it is the date of receipt of the claim.  Id.  No claim, formal or informal, was submitted to VA within one year of the birth of the Veteran's child, E.B.  Therefore, no exception is applicable in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an effective date prior to August 1, 2008, for the addition of a dependent with the initials E.B. to the Veteran's award of compensation must be denied.

The Addition of the School Child K.B.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year of the child's 18th birthday.  38 C.F.R. § 3.667.  

As noted on VA Form 21-674, K.B. was born on October [redacted], 1990.  As such, her 18th birthday would be October [redacted], 2008.  While K.B. was expected to start school on August 28, 2008, 38 C.F.R. § 3.667(a) clearly indicates that compensation may not be paid until the child's 18th birthday.  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  As the Veteran's daughter turned 18 on October [redacted], 2008, this would be the date in which the award became effective.  However, payment cannot commence until the first of the calendar month following this date - November 1, 2008.  The law is dispositive in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an effective date prior to November 1, 2008, for the addition of a school child with the initials K.B. to the Veteran's award of compensation must be denied.


ORDER

An effective date prior to August 1, 2008, for the addition of a dependent with the initials E.B. to the Veteran's award of compensation is denied.  

An effective date prior to November 1, 2008, for the addition of a school child, with the initials K.B., to the Veteran's award of compensation is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


